Citation Nr: 1112169	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-19 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to March 1971 and from June 1973 to June 1975.  He had additional unverified service in the Georgia Army National Guard from 1976 to 1978.  See April 2005 and May 2008 statements from the appellant.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the appellant testified at a travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence.  Later that month, he submitted additional evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c).  Hence, the additional evidence is being considered.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that although he was not diagnosed with sarcoidosis until years later, spots were detected in his lungs by an X-ray technician in June 1975.  He further stated that he currently has skin lesions associated with sarcoidosis, and that these first manifested in January 1974.  See December 2010 hearing testimony.

A review of the claims file shows that while the Veteran alleges service in the Georgia Army National Guard from 1976 to 1978, no verification of his specific dates of active duty or active duty for training has been obtained.  On remand, the RO or the AMC will need to obtain confirmation of all of the Veteran's military service subsequent to his discharge from active duty in June 1975, as well as obtain his service treatment records (STRs) from this additional service, as these may include records of treatment for sarcoidosis.

STRs note the Veteran was seen with complaints of penile lesions in January 1974.  On separation examination in June 1975, X-ray studies and clinical evaluation of the lungs were normal.  Following service, VA and private treatment records note that the Veteran has been diagnosed with sarcoidosis.  In particular, a September 2004 treatment record from Dr. HL notes the Veteran's history of sarcoidosis, in remission.  In a December 2010 letter, Dr. HL opined that the Veteran's sarcoidosis is related to his military service.  He stated that the severity of the disability "would indicate that [it] had been present since early adulthood."  

Dr. HL's medical opinion is not adequate for adjudication purposes.  Although Dr. HL stated that his opinion was rendered following a review of all pertinent records, he did not address the June 1975 discharge examination which revealed normal lungs and noted no findings related to sarcoidosis.  The Veteran has not yet been scheduled for a VA examination in conjunction with this claim.  On remand, the Veteran should be scheduled for a VA medical examination specifically for the purpose of determining the etiology of sarcoidosis.  See 38 U.S.C.A. § 5103A.  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Prior to the examination, all available, outstanding treatment records (to include private treatment) should be obtained.  (In this regard, the Board notes that the Veteran submitted a signed release for private treatment records in April 2005; however, he failed to list the names and addresses of any treatment providers.)

Accordingly, the case is REMANDED for the following action:

1.  Confirmation should be obtained from the appropriate service department as to all of the Veteran's military service subsequent to June 1975, including his reported service in the Georgia Army National Guard from 1976 to 1978.

The Veteran's STRs from his service subsequent to June 1975, including records from the Georgia Army National Guard dated from 1976 to 1978, should be obtained and associated with the claims file.  The extent of the efforts to obtain such records should be documented in the claims file.

2.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers who diagnosed him with or treated him for sarcoidosis since his discharge from service.  Medical records sought should include pre-employment examinations.  After the Veteran has signed the appropriate releases, the RO or the AMC should secure copies of the complete records of treatment or evaluation from all sources the Veteran identifies.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his sarcoidosis.  The claims file must be made available to and reviewed by the examiner. All findings should be reported in detail, and all indicated diagnostics should be performed.

Based on the examination results and a review of the claims file, the examiner should provide an opinion as to whether there is a 50 percent or better probability that sarcoidosis is etiologically related to the Veteran's active service, to include skin lesions noted in January 1974, or manifested within one year following his service discharge.  

The supporting rationale for all opinions expressed must also be provided.  The examiner should reconcile the opinion provided with that provided by the Dr. HL in December 2010.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.

5.  The RO or the AMC should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the Veteran's claim of entitlement to service connection for sarcoidosis.  If the benefit sought on appeal is not granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


